NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1051
                                       ___________

                     JAIME ABRAHAM BALTAZAR-SANCHEZ,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                               Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A213-090-941)
             Immigration Judge: Immigration Judge Kuyomars Q. Golparvar
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 20, 2019

                Before: KRAUSE, MATEY and COWEN, Circuit Judges

                           (Opinion filed: December 20, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Baltazar-Sanchez, a Guatemalan citizen, entered the United States in September

2015 and overstayed his visa. In October 2017, the Government served him with a notice

to appear charging him with removability under 8 U.S.C. § 1227(a)(1)(B). Baltazar-

Sanchez sought asylum, withholding of removal, and relief under the Convention Against

Torture (CAT), claiming that he would be persecuted and tortured at the hands of the

MS-13 gang if forced to return to Guatemala. The Immigration Judge (IJ) denied relief

and the Board of Immigration Appeals (BIA) dismissed Baltazar-Sanchez’s appeal.

       Baltazar-Sanchez moved the BIA for reconsideration. He argued that the IJ lacked

jurisdiction to decide his removability because his notice to appear had been defective

under Pereira v. Sessions, 138 S. Ct. 2105, 2113-14 (2018). The BIA rejected this

argument and denied the motion for reconsideration. Baltazar-Sanchez petitions for

review.1

       We will deny relief. In Pereira, the Supreme Court held that a notice to appear

that omits the time and place of a hearing does not qualify as a “notice to appear under

section 1229(a)” for purposes of the cancellation-of-removal statute’s stop-time rule. 138
S. Ct. at 2113–14. Baltazar-Sanchez contends that because his notice to appear omitted

the same information, it is invalid and thus does not qualify as a ‘charging document,’

vesting jurisdiction in the IJ under 8 C.F.R. § 1003.14. He further argues that a

subsequent notice of hearing containing that information is insufficient to cure the



1
  We have jurisdiction under 8 U.S.C. § 1252(a)(1). Because Baltazar-Sanchez’s
jurisdictional challenge is a purely legal one, our review is plenary. See Chiao Fang Kuv.
Att’y Gen., 912 F.3d 133, 138 (3d Cir. 2019).
                                             2
jurisdictional defect. But we addressed and rejected these precise arguments in Nkomo v.

Attorney General, 930 F.3d 129, 133-34 (3d Cir. 2019). For the reasons set forth in that

opinion, the omission of the date and time from a notice to appear does not deprive an IJ

of jurisdiction to decide removability. Accordingly, we will deny the petition for review.




                                            3